DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claimed invention is directed to non-statutory subject matter.  In particular, claims 17-20 do not fall within at least one of the four categories of patent eligible subject matter because the claimed “computer readable medium” as recited in claims 17-20 and described in paragraphs [0143-0145] is not limited to a process, a machine, an article of manufacture, or composition of matter. Though the written description at paragraph [0145] excludes “transitory signals per se such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire), such exclusion only applies to a “computer readable storage medium” and not the claimed “computer readable medium.” One of ordinary skill in the art would reasonably construe a "computer readable medium" to include transitory and non-transitory media in the absence of conspicuous disclosure limiting the “computer readable medium” to strictly non-transitory or non-transmission media. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim. See MPEP 2111.01.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 8, 9, 16, 17 is/are rejected under 35 U.S.C. 103 as being anticipated by Apte; Ajay A. et al. (US 20180095854 A1) and Beardsley (7,702,866).
 	As per claim 1, Apte discloses a method comprising: identifying a set of storage systems that are synchronously replicating a dataset [Fig. 5; ¶0109: establish relationship-membership between systems; start consistent replication; receiving storage volume information indicative of an identity (what type or group) of a set of storage volumes and configure the new storage volume for replication; ¶0109: trigger deployments to the copy and causing it to drift from the original data and lose its character as a copy thereby changing identity-membership; ¶0109: receiving storage volume information indicative of an identity (what type or group) of a set of storage volumes and configure the new storage volume for replication and responsive to the configuration of the new storage volume, conducting a practice event including snapshotting the new storage volume and starting the applications (including protocols) wherein the practice event shows the amount of resources the snapshot will take and responsive to the practice event, initiating synchronized copy of the data set]; and for one or more I/O operations directed to the dataset, applying the one or more I/O operations to a new set of storage systems [¶0052, ¶0109: operations such as receiving storage volume information indicative of an identity of a set of storage volume and configuring the new storage volume for replication].
 	Apte does not explicitly disclose detecting a change in membership to the set of storage systems synchronously replicating the dataset.
 	Beardsley discloses detecting a change in membership to the set of storage systems synchronously replicating the dataset [col. 15: 65-67; 16:1-5; 19-24].
 	It would have been obvious to one of ordinary skill in the art to have detected a change in membership to the set of storage systems synchronously replicating the dataset in order to improve replication management (col.3: 23-24).
 	As per claims 8, 16, Apte discloses the method of claim 1, wherein the one or more I/O operations are received from a host computer at one or more of the new set of storage systems [¶0052, ¶0109].
 	As per claim 9, the rationale in the rejection of claim 1 is herein incorporated. Apte further discloses a processor, computer readable medium, and program instructions [Figs. 1, 9].
 	As per claim 17, the rationale in the rejection of claim 1 is herein incorporated. Apte further discloses a computer program product, processor, memory coupled to the processor, and program instructions [Figs. 1, 9].
Claims 2, 10, 18, is/are rejected under 35 U.S.C. 103 as being unpatentable over Apte; Ajay A. et al. (US 20180095854 A1); Beardsley (7,702,866) and Vendrow; Vlad et al. (US 20120134355 A1).
As per claims 2, 10, 18 Apte discloses the method of claim 1, wherein the set of storage systems synchronously replicating a dataset are included in a membership list of in-sync members that is respectively stored on each of the set of storage systems, a set of managed objects, and a set of management operations [Figs. 3, 5, 9; ¶0030, 0031: initiate a consistent-synchronized (in-synch) copy of all (a list) storage volumes; establish relationship between systems, monitor health of tenant replication, assign compute resources on backup system; primary server and backup server include a set of internal components (pod) and provides for bot files, operating system images and applications].
 	Apte does not explicitly disclose a pod comprises a management entity representing the dataset.
	Vendrow discloses a pod comprises a management entity representing the dataset [Figs. 2, 3, 5 , 8, 9; ¶0051, 0062, 0073: the pod unit handles service requests and can be synchronized so that data can be replicated].
 	Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have a pod comprises a management entity representing the dataset in order to increase the robustness and scalability of the entire system (¶0018).
Claims 3, 7, 11, 15, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Apte; Ajay A. et al. (US 20180095854 A1) and Vendrow; Vlad et al. (US 20120134355 A1) and Bolosky; William J. et al. (US 8694647 B2).

 	Belosky discloses applying in dependence upon a membership event, or more membership protocols to determine a new set of storage systems to synchronously replicate the dataset, wherein the one or more membership protocols include a quorum protocol, an external management protocol, or a racing protocol [claim 1: identify a plurality of computer systems that serve as quorum members for storing replication data, and identifying one of the quorum members as a quorum leader designated to control process ordering for data to be replicated and stored among the quorum members].
 	Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the one or more membership protocols including a quorum protocol, an external management protocol, or a racing protocol in order to ensure that each processor or computer node in a cluster is processing data in the proper order (col.1: 17-30).
  	As per claims 7, 15, 20 Vendrow discloses the method of claim 3, wherein the one or more membership protocol includes a racing protocol is a mediation protocol for mediating between storage systems [¶0043, 0049].



Allowable Subject Matter
Claims 4-6, 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mutalik; Madhav et al. (US 6360330 B1) discloses rejoining a severed storage mirror to its storage mirror set by copying the data restored to the storage mirror to the other members of its storage mirror set to synchronize the other members of the set to the storage mirror.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARDOCHEE CHERY whose telephone number is (571)272-4246.  The examiner can normally be reached from 900-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571)272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 




Respectfully Submitted,
USPTO

Dated:   September 10, 2020                                   By: /MARDOCHEE CHERY/
Primary Examiner 
Art Unit 2133
Email:Mardochee.Chery@uspto.gov                                                                                                                                                                                          Telephone: 571-272-4246
Facsimile:   571-273-4246